Case 1:19-cr-00017-.]I\/|S-TAB Document 70 Filed 01/22/19 Page 1 of 1 Page|D #: 189

AO 442 (Rev, ll/ll) ArrestWarrant

UNITED STATES DIsTRICT CoURT

 

 

for the y
Southern District of lndiana F l lw ED ’
United States of America U SJ§l_\lEl:K‘ZS gilng
. ) o . d
V ) Case NO, iNDlANAPoL:s, lNDlANA
)
)
Manuel Gutierrez-Carmona -08 ) l
Def"endanl ) 1 : 1 9-€{- 0 9 l i' ]MS -TA'B
ARREST WARRANT
'l`o: Any authorized law enforcement Ot`ficer l

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

("a’"e Ofp€"w" 10 be arr€Sl€d) Manuel Gutierrez-Carmona ,

who is accused of an offense or violation based on the following docurnent filed with tlie court:

d Indictment D Supersedinglndictment lj Information El Supersedinglnfor'mation [J Complaint

D Probation Violation Petition Cl Supervised Release Violation Petition El Violation Notice Cl Order of the Court
This offense is briefly described as follows:

Count l: Conspiracy to Distribute Controlled Substances, in violation of 21 U.S.C. § 846.

1/16/2019

Date:

 

City and state; lndianapolis, Indiana

 

Return

 

This warrant was received on many or l l'l fm , and the person was arrested Or\ (dare) 91['_¥;_,[£1__,
at (cizjv andsl¢rle) rmm/¢§` ns ¢J)¢: ga / ~

Date: _O_/:z'Z'/j W 7¥7£%

Arresting omcer ’s signature

SA' M‘\`l+ /"/D/L?/e¢) /(

Printed name and title

 

 

